Citation Nr: 0418209	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  96-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. J.A.J.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from October 1969 to September 
1971.  The veteran also served additional periods of duty in 
the Army National Guard of Puerto Rico. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of April 2001, which reopened the 
previously disallowed claim for service connection of an 
acquired psychiatric disorder but deferred disposition of the 
merits of the veteran's claim for necessary additional 
development.  This matter was originally on appeal from an 
August 1995 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In the judgment of the Board, an additional medical opinion 
was warranted by the medical complexity involved in the 
appeal.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 
20.901(d) (2003).   In March 2004, the Board obtained an 
opinion from an Independent Medical Expert with respect to 
certain medical issues arising from the claim.  The Board 
furnished a copy of the medical opinion to the veteran's 
representative and allowed a period of 60 days within which 
to respond pursuant to 38 C.F.R. § 20.903(a) (2003).  In 
April 2004, the veteran's representative indicated that the 
veteran and the representative concurred with the medical 
opinion.  


FINDING OF FACT

There is competent medical evidence of record that shows that 
the currently diagnosed acquired psychiatric disorder is 
related to symptomatology that manifested to a compensable 
degree within one-year from the veteran's discharge from 
service.    





CONCLUSION OF LAW

An acquired psychiatric disorder is presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from an 
acquired psychiatric disorder that developed during his 
military service.

The veteran's DD Form 214 and service personnel records show 
that the veteran served in Germany from 1970 to 1971, and he 
was awarded the National Defense Service Medal. 

The service medical records are absent any complaints of, 
findings of, or treatment for a psychiatric disorder during 
service.  

An April 1972 VA examination report included the findings of 
a psychiatric examination.  The psychiatrist noted an 
impression of hysterical neurosis, conversion type.  

VA treatment records first note the veteran's entry into the 
VA system in 1984 when he entered a drug dependence treatment 
program.  VA treatment records dated from 1994 to 1999 noted 
diagnoses of and treatment for the following:  major 
depression with psychotic features; alcohol dependence 
episodic; marital and financial problems; cocaine and 
cannabis abuse in remission; impulse control disorder; 
dysthymic disorder; schizophrenia, chronic undifferentiated 
type; and schizoaffective disorder.  The treatment records 
are also notable for several psychiatric hospitalizations.  

In a letter dated in August 2001, Dr. J.A.A. reported that 
the veteran had been under his psychiatric care since 1989.  
Dr. J.A.A. noted that the veteran was diagnosed with severe 
schizophrenia disorder rule out undifferentiated 
schizophrenia and major depression with psychotic traits.    

Private psychiatric records dated from May 1994 to July 1997 
from Dr. J.A.M.S. indicated that the veteran was first 
treated in September 1994.  Dr. J.A.M.S. provided diagnoses 
of the following:  major depression; dysthymic disorder, 
secondary type late onset; adjustment disorder with 
depressive features; major depressive disorder, recurrent 
with psychotic features; antisocial personality disorder; 
alcohol dependence; and cocaine abuse in remission.

A March 1999 psychiatric evaluation from Dr. M.P.A. noted 
that the veteran had been under her care for depressive 
depression with psychotic features, a personality disorder, 
and problems related to his social environment.  

Social security records noted a primary diagnosis of major 
depression with psychotic features.  

At a RO hearing conducted in November 1997, Dr. J.A.J. 
testified that based on his knowledge of the veteran's 
medical history, it was his opinion that the veteran 
developed a psychosis, specifically, schizophrenia, while on 
active duty from 1969 to 1971.  Dr. J.A.J. testified that the 
schizophrenia and the veteran's current mental disorder were 
one in the same condition. 

A March 2003 VA mental examination report shows that the 
examiner noted that it was his opinion, after reviewing the 
claims folder and performing a clinical history and mental 
status examination, that the veteran's mental disorder met 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria to 
establish a diagnosis of Major Depressive, recurrent without 
psychotic features.  The examiner noted that the veteran 
reported that he started psychiatric treatment with a private 
psychiatric in 1989.  The examiner indicated that there was 
no evidence in the record of psychiatric treatment prior to 
that date and it was not reported by the veteran that he had 
treatment before that date.  He noted that there was no 
evidence of psychiatric treatment while the veteran was in 
the service and no evidence of psychiatric treatment within 
one year after the veteran was discharged from the service.  
He noted that there was evidence in the case that the veteran 
was able to adequately perform in a productive way in a 
steady job for twenty-two years until he stopped working 
after the development of a depressive episode.  The examiner 
indicated that the use of drugs and alcohol could not be 
considered evidence that the veteran was medicating himself 
because there was no evidence in the psychiatric literature 
that drugs and alcohol were able to relieve depression or 
anxiety.  He added that these drugs produced anxiety and 
depression and could induce anxiety and depressive disorders.  
Due to the above stated reasons, it was the examiner's 
conclusion that the veteran's major depressive disorder was 
not related to service.  

In March 2003, Dr. J.A.B. of the Department of Psychiatry & 
Behavioral Sciences of the University of California at Davis 
provided an independent medical expert opinion on the 
following questions:  (1) what is (are) the veteran's most 
likely current DSM-IV diagnosis(es); (2) is it at least as 
likely as not that any currently diagnosed mental disorder is 
related to the veteran's period of active service; and (3) if 
any current diagnosis is a psychosis, is it at least as 
likely as not that this diagnosis is related to 
symptomatology documented at the time of the veteran's April 
1972 VA examination?  Dr. J.A.B. reported that he reviewed 
the veteran's claims file, comprised of two volumes. 

In response to question one, Dr. J.A.B. noted that although 
the veteran had been diagnosed with several different 
psychiatric ailments during his many years of treatment, when 
taking all factors into account, including the most recent 
treatment summaries, he believed that the most likely 
diagnosis was major depression with psychotic features.  Dr. 
J.A.B. indicated that the veteran's other diagnoses of 
alcohol, opioid, and cannabis dependence were notable and 
likely contributed substantially to his psychiatric status as 
documented.  

In response to question two, Dr. J.A.B. answered in the 
affirmative and added that the disability as documented in 
1972 appeared to be much less than the recent disability.  

In response to question three, Dr. J.A.B. answered in the 
affirmative.  Dr. J.A.B. maintained that while the 1972 
examination did not reveal psychosis, the chart notes 
suggested a plausible range of depression symptoms and gave a 
diagnosis of hysterical neurosis, conversion type.  Dr. 
J.A.B. noted that the diagnosed disorder was not a legitimate 
diagnosis in current nomenclature, but the mood disturbance 
identified then could well have led to eventual severe 
depression with psychotic features.  Dr. J.A.B. further 
commented that the veteran's case was a complex case with 
troubling symptoms that appeared to be of a long-standing 
nature.  Dr. J.A.B. noted that although the veteran's 
condition had been variously described as a primary mood 
disorder with intermittent psychotic features and as a 
primary psychotic disorder, the distinction between these 
diagnostic formulations was not always clear-cut.  Dr. J.A.B. 
explained that the veteran's depressed mood, cognitive and 
behavioral abnormalities, and intermittent presence of 
psychotic symptoms, such as hallucinations and delusions, 
were typical of either disorder, both of which portend a 
concerning prognosis-especially when the member also abused 
mind-altering substances.  Dr. J.A.B. indicated that the 
chronicity and severity of the veteran's illness suggested 
profound baseline vulnerability, and the milder but still 
clear psychiatric symptoms described in 1972, served to 
identify the veteran as a patient who would be expected to be 
at risk for worse psychopathology in the future.  Lastly, Dr. 
J.A.B. noted that the veteran's apparent dependence on 
multiple substances in subsequent years was clearly 
contributory to his suffering, and recovery from use of 
addicting substances was essential for the veteran to 
maximize his chances for recovery.  

For veterans who have served 90 days or more of continuous 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003). 

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran has an acquired psychiatric disorder related to 
service.  The Board must therefore weigh the credibility and 
probative value of these opinions, and in so doing, the Board 
may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Board accords greater evidentiary weight to Dr. J.A.B.'s 
medical opinion because it is based on review of the entire 
claims file and the opinion is supported by a clear and 
articulate rationale.  While the March 2003 VA examiner 
reviewed the claims file, he failed to discuss the very 
pertinent psychiatric findings noted in the April 1972 VA 
examination report or for that matter provide an explanation 
for apparently finding that the disorder diagnosed at the 
April 1972 VA examination was not evidence that 
symptomatology associated with a psychiatric disorder 
manifested within one-year from the veteran's discharge from 
service.  Therefore, the Board finds Dr. J.A.B.'s opinion 
dispositive on the medical issues presented in this case.   

Although Dr. J.A.B. found that the symptomatology 
demonstrated on examination in 1972 was not associated with a 
psychosis-rather, it was associated with depression-Dr. 
J.A.B. ultimately found that the currently diagnosed acquired 
psychiatric disorder with an element of psychosis is related 
to the symptoms present in 1972.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  Id.  

The Board further finds that the acquired psychiatric 
disorder manifested to a compensable degree within the 
applicable period.  VA's General Rating Formula for Mental 
Disorders prescribes a 10 percent rating for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2003).   The April 1972 VA examination report shows that the 
physician described the veteran's symptomatology as mild.  

For the reasons and bases provided above, the Board concludes 
that the evidence of record supports the veteran's claim.  
Accordingly, service connection for an acquired psychiatric 
disorder is warranted.


ORDER

Service connection for major depression with psychotic 
features is granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



